        Case 2:20-cv-01946-APG-NJK Document 29 Filed 01/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA
-------------------------------------------------------------- X
YEHUDA IZMAGRISTO,                                             :
                                                               :   Case No. 2:20-cv-01946-APG-NJK
                  Plaintiff,                                   :
                                                               :   STIPULATION TO DISMISS
         v.                                                    :
                                                               :
EXPERIAN INFORMATION SOLUTIONS, INC., :
AMERICAN EXPRESS COMPANY,                                      :
                                                               :
                  Defendants.
                                                               :
---------------------------------------------------------------X

        WHEREAS, defendant American Express National Bank (“American Express”), sued as

American Express Company, has demanded that plaintiff Yehuda Izmagristo (“Plaintiff”)

arbitrate his claims against American Express in accordance with the operative arbitration

agreement contained in Plaintiff’s American Express Cardmember Agreement;

        WHEREAS, Plaintiff has agreed to submit his claims against American Express to

arbitration; and

        WHEREAS, the parties request a dismissal of this action pending the conclusion of

arbitration;

        IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff and American

Express, through their respective counsel, that: (1) all of Plaintiff’s claims against American

Express in this action shall be arbitrated pursuant to the written agreement to arbitrate between

Plaintiff and American Express; and (2) this matter is dismissed as to American Express pending

the conclusion of arbitration.
     Case 2:20-cv-01946-APG-NJK Document 29 Filed 01/27/21 Page 2 of 2




Dated: New York, New York           STROOCK & STROOCK & LAVAN LLP
       January 27, 2021


                                    By:            /s/ Raymond A. Garcia
                                                     Raymond A. Garcia

                                    Raymond A. Garcia (pro hac vice)
                                    180 Maiden Lane
                                    New York, New York 10038
                                    Phone: (212) 806-5400

                                    Robert McCoy, No. 9121
                                    Sihomara L. Graves, No. 13239
                                    1980 Festival Plaza Drive, Suite 650
                                    Las Vegas, Nevada 89135

                                    Attorneys for Defendant
                                        AMERICAN EXPRESS NATIONAL
                                        BANK, sued as AMERICAN EXPRESS
                                        COMPANY


Dated: New York, New York           CONTEMPORARY LEGAL SOLUTIONS
       January 27, 2021             PLLC



                                    By:              /s/ Robert M Tzall
                                                       Robert M Tzall

                                    Robert M Tzall
                                    2551 N Green Valley Pkwy
                                    Building C Suite 303
                                    Henderson, Nevada 89014
                                    Phone: 702-666-0233

                                    Attorneys for Plaintiff
                                       YEHUDA IZMAGRISTO


IT IS SO ORDERED:

        January 27, 2021
Dated:__________________

                                          ________________________
                                          ANDREW P. GORDON
                                          UNITED STATES DISTRICT JUDGE
                                    -2-
